1. Security features and biometrics in passports and travel documents (
After the vote on the report by Carlos Coelho
(IT) Mr President, ladies and gentlemen, I would like to make a point of order. You informed us that, at the request of the journalists, an estimable group, you would announce all the votes, but it seems to me that Parliament's rules ought to be made by parliamentarians, not journalists. I would like to know whether this is the association of blind journalists, because the journalists can very well see the outcome of the vote on the screens. In any case, deaf journalists may have some difficulty if you announce the results.
(Applause)
Mr Speroni, I have some difficulty in expressing my own personal opinion of the difficulties of journalists' work. Since this request has been made to the Bureau at this time, I think that a reply - and probably I personally share your views - a reply should be given by the Bureau; it has already been decided that the issue of the reply to be made will be on the agenda of the next Bureau meeting.
Mr President, I agree with the position that Mr Speroni has put forward. I recognise the difficulty you are in, but I would suggest that he is right. The screens do record every vote. To read out every amendment result would be very time-consuming - especially with a vote like we have today. I would suggest that you ask the Bureau to remit it to the relevant committee, and we will consider it for a future voting session - if that is acceptable to the House.
(Applause)
As I have already said, the issue will be referred to the Bureau, precisely so that it can give a definitive answer.
We will therefore move on to the vote.